Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment and Arguments
The Amendment filed on 3/16/2021 in response to the previous Non-Final Office Action (12/14/2020) is acknowledged and has been entered.
Claims 4-8, 13-15 and 22-24 have been cancelled.	Claims 1-3, 9-12, and 16-21 are pending.
Claims 11-12 and 16-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-3, 9-10 and 21, drawn to a recombinant chimeric antigen receptor (CAR) having impaired binding to an Fc Receptor (FcR) comprising antigen recognition domain (elect CD19), a spacer comprising a sequence with mutations L235E and N297 (elected) encompassed within SEQ ID NO: 18, a transmembrane domain, one or more co-stimulatory domain(s) and CD3 zeta, are examined on merits. 
Information Disclosure Statement:

The information disclosure statement (s) (IDS) submitted on 3/15/2021 are/is considered by the examiner and initialed copies/copy of the PTO-1449 are/is enclosed.	

Rejections/Objection Withdrawn

	The objection of Claim 9 as being dependent upon cancelled claim 8 is withdrawn in view of claim amendment.

	The improper Markush grouping of Claims 3 and 9 is withdrawn in view of claim amendment and applicant’s argument.

	The rejection of Claims 1-3, 5, 9-10 and 21-24 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as reciting amino acid positions 235 and 297 of IgG4 Fc without SEQ ID NO, is withdrawn in view of the claim amendment reciting SEQ ID NOL 18 or 19.

	The rejection of Claims 1-3, 9-10, and 21 under 35 U.S.C. 103 as being obvious over Frigault et al (20150024482, effective filling Feb 2012) in view of Zahn et al (US 2013/0295116) is withdrawn in view of the claim amendment and applicant’s argument.

The arguments are moot in view of withdrawals of the rejection(s).

Rejection Maintained and Response to Arguments

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

	Claim(s) 1-3, 9-10, and 21 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jonnalagadda et al (Meeting abstract 28th, annual meeting Society for immunotherapy of cancer, Nov 8-10, 2013, published in J for Immunther Can 2013, 1 (supple 1): P18, IDS #53, filed on 4/26/2019) as set forth in the rejection and modified based on the claim amendment below:
	The spacer domain in the claimed CAR is examined to the extent of SEQ ID NO: 18. 
Jonnalagadda et al disclose a chimeric antigen receptors (CARs) comprising CD19scFv-IgG4-CD28-zeta, wherein the CD19 scFv is antigen recognition domain 

Response to applicant’s argument:
On page 9, applicant argues:
 Jonnalagadda neither expressly nor inherently describes a spacer domain comprising an amino acid sequence any of SEQ ID NOs: 18-19. Jonnalagadda describes "a CD19- specific CAR that has been mutated at two sites within the CH2 region (L235E; N297Q) of the IgG4 Fc spacer, here called CD19R(EQ), as well as a CD 19-specific CAR that has a CH2 deletion in its IgG4 Fc spacer (CD 19Rch2∆). There is no mention in Jonnalagadda of the hinge region (the first 12 amino acids of both SEQ ID NOs: 18-19) or S228P (present in the hinge region of SEQ ID NO: 19).

In response, first applicant and the Office should be clear the differences among the spacers of claimed SEQ ID NO:18, 19 and CD19Rch2∆ :
SEQ ID NO: 18:  IgG4FcCH2 with two amino acid substitutions at L235E, and N297Q (named CD19R(EQ));

SEQ ID NO: 19: IgG4FcCH2 with three amino acid substitutions at S228P, L235E, and N297Q (CD19R(PEQ));

	CD19Rch2∆ is deletion of CH2 domain in the spacer IgG4Fc which is also recognized by the instant application, see instant figure 3 below:
	

    PNG
    media_image1.png
    252
    386
    media_image1.png
    Greyscale


Thus, CD19R(EQ) and (CD19Rch2∆) are two different spacers. Two are not used together in one CAR of the reference of Jonnalagadda. 
As applicant argued that Jonnalagadda did not teach CD19 CAR with spacer of instant SEQ ID NO: 19 (CH2 with three substitutions S228P, L235E, and N297Q). However, on left col, line 6 from bottom, Jonnalagadda clearly teaches an CD19CAR with spacer CD19R(EQ) which comprises L235E and N297Q and is the same spacer of the instant SEQ ID NO: 18.  Jonnalagadda, in addition, teaches CAR with a spacer CD19Rch2∆ (left col, line 4-5 from bottom) which is another and a different CD19CAR disclosed in this reference. For the reasons, Jonnalagadda’s teaching on CD19scFv-IgG4Fc(EQ)-CD28zeta CAR anticipates the present invention including claims 1 and 21 reciting a CAR comprising a spacer domain comprising an amino acid sequence of SEQID NO: 18 and the rejection is currently maintained.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

	Claims 1-3, 9-10, and 21 remain and are rejected under 35 U.S.C. 103 as being obvious over Jonnalagadda et al (Meeting abstract 28th, annual meeting Society for immunotherapy of cancer, Nov 8-10, 2013, published in J for Immunther Can 2013, 1 (supple 1): P18, IDS #53, filed on 4/26/2019) in view of Zahn et al (US 2013/0295116, published Nov 7, 2013, filed 2012) as set forth in the rejection: 
The spacer of the CAR of claims is examined to the extent of SEQ ID NO: 19. 
	The teachings of Jonnalagadda et al on recombinant CAR comprising antigen recognition domain and a spacer that is IgG4Fc region with L235E and N297Q are set forth above. 

Jonnalagadda et al do not teach additional IgG4Fc mutation at S228P.


It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to further modify/mutate the CH2 domain in the IgG4 Fc spacer of the CD19 specific CARs with expected result.  One of ordinary skill in the art before the effective filing date of was made would have been motivated with reasonable expectation of success to apply the teaching of Zahn to the teaching of Jonnalagadda et al in order to benefit and increase the effects on treatment of CD19 expressing B cell malignancy by changing the ADCC and CDC function because Jonnalagadda et al have shown IgG4Fc amino acids substitutions in the IgG4 Fc spacer that have improved the treatment efficacy due to reduction of ADCC and because Zahn et al have shown that IgG4Fc variant including S228P along with N297 and/or L235 substitutions could further change the Fc receptor binding and further impairs ADCC and CDC function of the antibody.  Thus, one skilled in the art would have reasonable expectation of success to modify the spacer IgG4Fc to S228P in addition of N297Q and L235E substitutions to further improve the function of the CAR-CD19 for CD19 expressing cancer treatment.  Therefore, the references in combination teach every limitation of the claims and the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention was made, absent unexpected results. 
Response to applicant’s argument:
	On page 10, applicant argues the following:

1) The mutations recited in claims 1 and 21, L235E and N297Q (SEQ ID NO: 18) or L235E and N297Q with S228P (SEQ ID NO: 19), are not recited for any Fc region disclosed in Zahn.  Table 2-3, S228P is only suggested in combination with N297Q, or in combination with mutations (F234L or F234V, L235A, and/or E233P, none of which are not present in SEQ ID NO: 18 or 19;

2) there is no motivation to combined. Zahn is not concerned with CARs. Zahn teaches anti-C5aR antibodies having reduced ADCC activity and CDC activity.

3) one of ordinary skill in the art still would not arrive at the claimed invention and no reasonable expectation of success to combine Jhonnalogadda and Zahn.None of which contain the combination of mutations present in either SEQ ID NO: 18 or SEQ ID NO: 19, the resulting CAR would comprise an IgG4 Fc spacer having CH1, hinge, CH2, and CH3 domains. This is different from the CAR of claims 1 and 21 having an IgG4 spacer of SEQ ID NOs: 18 and 19, which do not have a CH2 domain. First Named Inventor Stephen J. Forman Attorney Docket: 40056-0009002Application No. : 16/221,257One of ordinary skill in the art would not have a reasonable expectation of success using a CAR with an IgG4 spacer having any of the mutation combinations disclosed in Zhan
Filed : December 14, 2018
Page : 11ofl3In response to point 1, applicant should agree that Zahn discloses therapeutic antibodies, especially amino acid substitutions in Fc region to produce  
In response to points 2-3, the purpose of the instant application using IgGFc with substittuions S228P, L235E and N297Q as a spacer is to impair CAR binding to an FcR that carry out immune functions such as ADCC (page 2, para 007 and page 14, para 031 of the instant specification).   Both Johnnalogadda and Zahn have already shown that, “compared to T cells that express a non-mutated CAR, T cell expressing the CD19R(EQ) exhibits impaired binding to soluble FcγRs” (Johnnalogadda’s bridging cols), Zahe’s teaching on this issues has been addressed above. Thus, the motivation based on the teachings from both references are very clear already. One skilled in the art has routinely used wild type IgG4Fc as a spacer in CAR.  Johnnalogadda and Zahn also teach wild type IgG4Fc being a common spacer in CAR, but recognize the presence of deficiency in cancer therapy. To improve the efficacy and side effect of the CAR in cancer therapy, both Johnnalogadda and Zahn introduce mutations in IgG4Fc to reduce ADCC and CDC induced by IgG4Fc by impairing its Fc receptor binding.  Zahn  teaches additional mutation S228P and evidence showing ADCC being greatly reduced. 

	For the reasons above, the rejection is maintained and made again. 

Double Patenting:

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 


1.	Claims 1-3, 9-10, and 21 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 of US Patent 9,914,909 (‘909 patent) as evidenced by sequence alignment result.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are drawn to the same chimeric antigen receptor (CAR) comprising the spacer IgG4 with the same mutations at the same positions.  The claim of ‘909 patent is narrowly drawn to the CAR having SEQ ID NO: 10 which includes a species IL-13 protein as antigen binding domain.  The claims of ‘909 patent is narrower and would anticipate the presently claimed invention.


The instant claims are drawn to: 

a recombinant chimeric antigen receptor (CAR) comprising: 
an antigen recognition domain;
a transmemberan domain;
a spacer comprising IgG4 Fc region comprising L235E, N297Q, or further S228P 		amino acid substitutions;
a co-stimulatory domain and a CD3zeta domain,
wherein the CAR is encoded by nucleic acids inside within a viral vector.

The claims of U.S. Patent ‘909 is drawn to:

a nucleic acid encoding a chimeric antigen receptor (CAR) comprising the amino acid sequence of SEQ ID NO: 10 (see sequence below) and expressing vector comprising the nucleic acids.

	The sequence below indicates the amino acid of SEQ ID NO: 10 comprising human IL-13 protein, the same IgG4 as spacer with the same mutations, the same transmembrane domain, co-stimulating domain and human CD3 zeta, which are described in the figures 1 and 17 of the specification, expressing vector comprising the nucleic acids.

    PNG
    media_image2.png
    419
    304
    media_image2.png
    Greyscale

IL-13 E13Y-IgG4 (EQ) mutant-CD4t-4-1BB-CD3 zeta fusion protein, SEQ ID NO:10, which include amino acid substitutions of IgG4 domain of the instant SEQ ID NO: 18 (L235E+N297Q) and SEQ ID NO: 19 (P228P+L235E+N297Q)

KW   4-1BB protein; CD116; CD3 zeta; CD4; CDw137; IL-13 protein;
KW   Immunoglobulin G4; Interleukin 13 ligand;
KW   T-cell CD3 glycoprotein zeta chain; cancer; cell therapy; cytostatic;
KW   fusion protein; mutein; recombinant protein; t-lymphocyte; therapeutic.
OS   Homo sapiens.
OS   Synthetic.
CC PN   WO2016044811-A1.
CC PD   24-MAR-2016.
CC PF   18-SEP-2015; 2015WO-US051089.
PR   19-SEP-2014; 2014US-0053068P.
CC PA   (CITY ) CITY OF HOPE.
CC PI   Brown CE,  Forman SJ;
CC PT   New nucleic acid molecule encoding a chimeric antigen receptor, useful for producing a population of human T cells used for cancer treatment.
CC PS   Claim 25; SEQ ID NO 10; 88pp; English.
CC   The present invention relates to novel chimeric transmembrane 
CC   immunoreceptors (CAR), useful for producing a population of human T cells
CC   for treating cancer. The CAR include an extracellular domain that 
CC   includes IL-13 or its variant that binds interleukin-13Ra2 (IL13Ra2), a 
CC   transmembrane region, a costimulatory domain and an intracellular 
CC   signaling domain. The invention further provides: (1) a population of 
CC   human T cells transduced by a vector comprising an expression cassette 
CC   encoding the CAR; (2) a method for treating cancer in a patient, by 
CC   administering the population of autologous or allogeneic human T cells 
CC   transduced by the vector; and (3) a nucleic acid molecule encoding an 
CC   polypeptide. The present sequence represents a huamn IL-13 E13Y mutant-
CC   IgG4 (L235E/N297Q) mutant-truncated CD4 (CD4t)-4-1BB-CD3 zeta fusion 
CC   protein, which may be used for producing the population of human T cells 
CC   for treating cancer.
SQ   Sequence 520 AA;

Qy          1 GPVPPSTALRYLIEELVNITQNQKAPLCNGSMVWSINLTAGMYCAALESLINVSGCSAIE 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 GPVPPSTALRYLIEELVNITQNQKAPLCNGSMVWSINLTAGMYCAALESLINVSGCSAIE 60

Qy         61 KTQRMLSGFCPHKVSAGQFSSLHVRDTKIEVAQFVKDLLLHLKKLFREGRFNESKYGPPC 120

Db         61 KTQRMLSGFCPHKVSAGQFSSLHVRDTKIEVAQFVKDLLLHLKKLFREGRFNESKYGPPC 120

Qy        121 PPCPAPEFEGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSQEDPEVQFNWYVDGVEVHN 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 PPCPAPEFEGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSQEDPEVQFNWYVDGVEVHN 180

Qy        181 AKTKPREEQFQSTYRVVSVLTVLHQDWLNGKEYKCKVSNKGLPSSIEKTISKAKGQPREP 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 AKTKPREEQFQSTYRVVSVLTVLHQDWLNGKEYKCKVSNKGLPSSIEKTISKAKGQPREP 240

Qy        241 QVYTLPPSQEEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFL 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 QVYTLPPSQEEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFL 300

Qy        301 YSRLTVDKSRWQEGNVFSCSVMHEALHNHYTQKSLSLSLGKMALIVLGGVAGLLLFIGLG 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 YSRLTVDKSRWQEGNVFSCSVMHEALHNHYTQKSLSLSLGKMALIVLGGVAGLLLFIGLG 360

Qy        361 IFFKRGRKKLLYIFKQPFMRPVQTTQEEDGCSCRFPEEEEGGCELGGGRVKFSRSADAPA 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 IFFKRGRKKLLYIFKQPFMRPVQTTQEEDGCSCRFPEEEEGGCELGGGRVKFSRSADAPA 420

Qy        421 YQQGQNQLYNELNLGRREEYDVLDKRRGRDPEMGGKPRRKNPQEGLYNELQKDKMAEAYS 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 YQQGQNQLYNELNLGRREEYDVLDKRRGRDPEMGGKPRRKNPQEGLYNELQKDKMAEAYS 480

Qy        481 EIGMKGERRRGKGHDGLYQGLSTATKDTYDALHMQALPPR 520
              ||||||||||||||||||||||||||||||||||||||||
Db        481 EIGMKGERRRGKGHDGLYQGLSTATKDTYDALHMQALPPR 520

IL-13 protein in the N-terminus of the SEQ ID NO: 10 of the ‘909 Patent is interpreted as antigen binding domain which binds to IL-13R α2, a cancer associated antigen, recited in the instant claim 3. 
Thus, both sets of claims are drawn to chimeric antigen receptor (CAR) comprising an antigen binding domain, the same spacer IgG4 with the same mutations at the same positions, a transmembrane domain, a co-stimulating domain and a CD3 zeta domain.  The difference is the claim of ‘909 patent reciting a species, IL-13 protein as antigen recognition domain, which binds to the IL-13 receptor that is listed in the instant claim 3.  Accordingly, the SEQ ID NO; 10 recited in ‘909 patent is a species of the presently claimed CAR and would anticipate instant claims.

2.	Claims 1-3, 9-10, and 21 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-3 of US Patent 10676717 (‘717 patent) as evidenced by sequence alignment result.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are drawn to the same chimeric antigen receptor (CAR) comprising the spacer IgG4 with the same mutations at the same positions.  The claim of ‘717 patent is narrowly drawn to a T cell harboring the CAR having SEQ ID NO: 10 that include a species IL-13 protein as antigen binding domain, which would anticipate the presently claimed invention. 

	The instant claims are set forth above.
The claim of ‘717 patent is drawn to a T cell harboring a nucleic acids encoding a chimeric antigen receptor comprising SEQ ID NO: 10.  

The ‘717 patent is continuation of ‘909 patent discussed above, in which the sequence of SEQ ID NO: 10 is identical as set forth above.  SEQ ID NO: 10 containing an IL-13 protein as antigen recognition domain is a species of the instant CAR as discussed above.  Another difference of present claims and claim of ‘717 patent is that the claims of ‘717 patent recites T-cell harboring the nucleic acid encoding SEQ ID NO: 10.  CAR nucleic acids harboring in T cell (CAR-T) is common practice and within one skill purview. Since claims of ‘717 patent recite the same material (CAR) in the T cells, the claims of CAR-T comprising SEQ ID NO: 10 would anticipate the present claims.

3.	Claims 1-3, 9-10, and 21 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 12-16 of US Patent 10676717 (‘717 patent) as evidenced by sequence alignment result	.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the method of using a CAR would anticipate the claimed invention drawn to the same CAR.  
 
The instant claims are set forth above.

The claims of ‘717 patent are drawn to a method of treating a cancer comprising administering T cell expressing SEQ ID NO: 10. 
 
Use the analysis above SEQ ID NO: 10 is a species of the instant CAR.  Thus the method of using product (CAR) that is a species of the present CAR would anticipate the presently claimed invention, CAR. 

4.	Claims 1-3, 9-10, and 21 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-18 of US Patent 9,657,105(‘105 patent) as evidenced by sequence alignment result.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are drawn to the same chimeric antigen receptor (CAR) comprising the spacer IgG4 with the same mutations at the same positions.  The claim of ‘105 patent is drawn to a species anti-CD123 scFv as antigen recognition domain which would anticipate the presently claimed invention. 

	The instant claims are set forth above.
The claims 1-18 of U.S. Patent ‘105 are drawn to:
A nucleic acid molecule encoding a chimeric antigen receptor comprising: 
an anti-CD123 scFv region, 
an IgG4 hinge region comprising SEQ ID NO: 13 having an N to Q amino acid substitution at position 79 and a L to E amino acid substitution at position 17 and, optionally, an S to P amino acid substitution at position 10, and 
a T cell receptor zeta chain signaling domain, and further
a costimulatory signaling domain…
wherein the CAR comprise the sequence of SEQ ID NO: 11 or 12 (claim 5) 

The sequence of SEQ ID NO: 12 comprises the spacer sequence of IgG4 (aa 260-488) with the same amino acid substitutions (unlined aa) as evidenced by the sequence alignment to the instant SEQ ID NO: 19 (IgG4 Fc with P228P+L235E+N297Q) 

QY= SEQ ID NO: 19 (IgG4 Fc with P228P+L235E+N297Q) of the instant application
Db= US-13-844-048-12 (‘105 patent)

; Sequence 12, Application US/13844048
; Patent No. 9657105
; GENERAL INFORMATION
;  APPLICANT: CITY OF HOPE
;  APPLICANT:FORMAN, Stephen
;  APPLICANT:MARDIROS, Armen
;  TITLE OF INVENTION: CD123-SPECIFIC CHIMERIC ANTIGEN RECEPTOR REDIRECTED T CELLS AND
;  TITLE OF INVENTION:METHODS OF THEIR USE
;  FILE REFERENCE: 54435.8127.US00
;  CURRENT APPLICATION NUMBER: US/13/844,048
;  CURRENT FILING DATE: 2013-03-15
;  NUMBER OF SEQ ID NOS: 13
; SEQ ID NO 12
;  ORGANISM: Artificial Sequence
;  OTHER INFORMATION: amino acid sequence of the 26292CAR(S228P+L235E+N297Q) construct
US-13-844-048-12

  Query Match             100.0%;  Score 1239;  DB 9;  Length 672;
  Best Local Similarity   100.0%;  
  Matches  229;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ESKYGPPCPPCPAPEFEGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSQEDPEVQFNWY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        260 ESKYGPPCPPCPAPEFEGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSQEDPEVQFNWY 319

Qy         61 VDGVEVHNAKTKPREEQFQSTYRVVSVLTVLHQDWLNGKEYKCKVSNKGLPSSIEKTISK 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        320 VDGVEVHNAKTKPREEQFQSTYRVVSVLTVLHQDWLNGKEYKCKVSNKGLPSSIEKTISK 379

Qy        121 AKGQPREPQVYTLPPSQEEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        380 AKGQPREPQVYTLPPSQEEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVL 439

Qy        181 DSDGSFFLYSRLTVDKSRWQEGNVFSCSVMHEALHNHYTQKSLSLSLGK 229
              |||||||||||||||||||||||||||||||||||||||||||||||||
Db        440 DSDGSFFLYSRLTVDKSRWQEGNVFSCSVMHEALHNHYTQKSLSLSLGK 488

Both sets of claims are drawn to a chimeric antigen receptor (CAR) comprising an antigen binding domain, the spacer IgG4 with the same mutations at the same positions, a transmembrane domain, a co-stimulating domain and a CD3 zeta domain.  The present claim 1 is generic claim, drawn to antigen recognition domain, while claim of ‘105 patent reciting a species anti-CD123 scFv that is recited in the present claim 3.  

Response to Applicant’s argument:
On page 11, applicant request reconsideration of the rejections based on the amendment without providing further argument.
In response, all sets of the claims in the patents above encompass a CAR comprising an antigen recognition domain listed in the instant claim 3, a spacer that is IgG4Fc with the same mutilations at same locations, a transmembrane domain, a co-stimulating domain and CD3zeta domain as recited in the instant claims 1 and 21.  Thus the claims of the patents would anticipate or be obvious over the present invention as addressed in each of the rejections above.

Conclusion
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:00am-6:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	/LEI YAO/           Primary Examiner, Art Unit 1642